                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )               Case No. 3:18-cv-00749
              Plaintiffs,                    )               Chief Judge Waverly D. Crenshaw, Jr.
                                             )
v.                                           )
                                             )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
__________________________________________)


                    ANTHEM’S MOTION IN LIMINE TO EXCLUDE THE
                        EXPERT REPORT OF GLENN PERDUE


       Defendant Anthem Wrestling (“Anthem”) moves this Honorable Court to exclude the

expert report of Glenn Perdue. For the reasons set out in Anthem’s Memorandum of Fact and Law

filed contemporaneously with this Motion, Mr. Perdue’s expert report is not reliable, would serve

to confuse the jury, is not helpful to the trier of fact, and should be excluded from the trial of this

matter. In support of this Motion, Anthem relies upon and references the following exhibits for

which it has requested leave to file under seal:

       Exhibit 1:      The Expert Report of Glenn Perdue

       Exhibit 2:      Excerpts from the Deposition of Glenn Perdue

       Anthem respectfully requests that this Honorable Court grant its Motion to Exclude the

Expert Report of Glenn Perdue.




   Case 3:18-cv-00749 Document 149 Filed 06/05/20 Page 1 of 3 PageID #: 2099
                                        Respectfully Submitted,

                                        BASS, BERRY & SIMS PLC

                                        /s/ Paige W. Mills
                                        Paige W. Mills, TN Bar No. 16218
                                        Ashleigh D. Karnell, TN Bar No. 36074
                                        150 Third Avenue South, Suite 2800
                                        Nashville, TN 37201
                                        Phone: (615) 742-6200
                                        Email: pmills@bassberry.com
                                        Counsel for Defendant




                                    2

Case 3:18-cv-00749 Document 149 Filed 06/05/20 Page 2 of 3 PageID #: 2100
                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed the foregoing document with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to the following and/or served the following via U.S. Mail:



Samuel F. Miller
Sara R. Ellis
Hayley Hanna Baker
Miller Legal Partners, PLLC
Fifth Third Center – Suite 2000
424 Church Street
Nashville, TN 37219


                                                              /s/ Paige W. Mills




                                                3

  Case 3:18-cv-00749 Document 149 Filed 06/05/20 Page 3 of 3 PageID #: 2101
